Citation Nr: 1632436	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-24 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an obstructive lung defect.    

4.  Entitlement to an increased rating for vertigo, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1990 and from June 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the Board in October 2015.

The issue of entitlement to service connection for multiple sclerosis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 






FINDINGS OF FACT

1.  The evidence received since the December 2008 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for multiple sclerosis.
 
2.  The evidence submitted since February 2000 does not show or even suggest that the Veteran's claimed obstructive lung disorder is the result of his active duty service.
  
3.  The Veteran's vertigo has been manifested by tinnitus and occasional staggering; he does not have a hearing impairment.


CONCLUSIONS OF LAW

1.  The December 2008 Board decision that last denied service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  New and material evidence has been received since the December 2008 denial of service connection for multiple sclerosis, and that claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The February 2000 rating decision denying service connection for obstructive lung defect is final; new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4.  The criteria for a rating higher than 30 percent for vertigo have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Codes 6204, 6205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Multiple Sclerosis

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for multiple sclerosis in November 2010.

At the time of the last final denial, a Board decision dated in December 2008,  evidence of record included VA and private treatment records, VA examinations, available service treatment records, and hearing testimony from an August 2008 Board hearing.  A key issue at that point was whether the Veteran had MS.  

Since the last final denial, evidence added includes the Veteran's statements, additional VA and private treatment records, additional VA examinations, and testimony from an October 2015 Board hearing. 

Significantly, some of the private treatment reports indicate that the Veteran has a diagnosis of multiple sclerosis and is treated with medication for the same.    

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for multiple sclerosis is reopened.  The claim will be addressed further in the remand portion of the decision below.

Lung Disability

In February 2000, the RO denied the Veteran's claim for service connection for an obstructive lung defect.  The Veteran did not appeal this decision.  The February 2000 rating decision represents the last final denial of the claim.  38 C.F.R. § 20.1103.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

At the time of the February 2000 rating decision, the evidence of record included service treatment records, VA treatment reports, and private medical records.

The service treatment reports reflected reports of shortness of breath but no specific lung diagnosis was rendered.    

The post-service VA treatment records include pulmonary function tests dated in October 1999 reflect a diagnosis of severe obstructive defect, mild diffusion defect, and no restrictive defect.  In January 2000, a diagnosis of asthma was rendered.  

The private medical records were unrelated to a lung disorder.  

As noted, the Veteran's claim was denied in a February 2000 rating decision because there was no evidence that an obstructive lung defect was incurred in or aggravated by service.  

In November 2010, the Veteran submitted a statement indicating that he was submitting new evidence reflecting that he still suffers from a lung disability.  

In July 2011, the RO reopened and denied the claim for service connection for an obstructive lung defect.  The RO noted that the Veteran's claim had been previously denied in a February 2000 rating decision because the evidence did not establish that the Veteran's claimed lung disorder was incurred in or caused by service.  The RO noted that the newly submitted evidence did not indicate that the Veteran's claimed lung disorder was incurred in or caused by service.  

Evidence received since the February 2000 rating decision include additional private and VA treatment reports, VA examination reports, and the Veteran's testimony proffered at Board hearings in August 2008 and October 2015.  

The Board notes that the private treatment reports are unrelated to treatment for a lung disorder.  Additionally, the VA examination reports are unrelated to the claimed obstructive lung disorder.  Finally, the testimony proffered at the August 2008 hearing was unrelated to the claimed obstructive lung disorder.  

The relevant medical evidence obtained since the final prior denial includes a February 2010 pulmonary function test performed at VA which revealed a diagnosis of no airway obstructive and moderate restrictive disease.  

At the October 2015 Board hearing, the Veteran testified that he had a severe obstructive lung defect which was diagnosed in 1999.  He indicated that a second diagnosis was rendered in 2010.  He reported that his symptoms included a feeling that he was hyperventilating.  He stated that the lung problem was worse in the winter months.  He testified that he was treated with Symbicort which was prescribed by VA for his lung disorder.  The Veteran indicated that the doctor who prescribed his medication was retired but he continued to receive the medication from a nurse familiar with his condition.  He indicated that he had not been seen for his lung problems at VA for a year and occasionally sought treatment for his lung disorder at the emergency room.  The Veteran indicated that he would submit additional treatment records.  No additional treatment records were submitted after the hearing.    

A review of the relevant evidence of record establishes since the final prior denial in February 2000, the Veteran has submitted evidence that he has a restrictive lung defect.  At the time of the prior denial, the Veteran was diagnosed with an obstructive lung defect.  However, at the time of the final prior denial, there was no evidence that the Veteran's lung disorder was related to his active duty service.  The evidence submitted since that time still fails to establish that a lung disorder was incurred in or caused by his active duty service.  

Consequently, as was the case at the time of the final prior denial in February 2000, the evidence still fails to establish that a lung disorder was related to the Veteran's active duty service.  

The Board acknowledges that the threshold for reopening is low, but it is a threshold nonetheless, and here, the evidence obtained since the Veteran's claim was previously denied simply does not approach that threshold.  As such, the claim is not reopened, and this portion of the appeal is denied.

Increased Rating

The Veteran submitted a claim for an increased rating for his service-connected vertigo in January 2014.  

The Veteran testified that he desired a 60 percent rating for his disability.  The Veteran indicated that he believes that tinnitus and vertigo should be rated as part of his overall disability rating.  He stated that the RO called his disability vertigo but he felt that vertigo was a symptom of Meniere's disease for which he has a diagnosis.  

VA treatment reports reflect that in April 2014, the Veteran was noted to have benign peripheral positional vertigo, Meniere's with no recent attacks, and tinnitus.  At an audiological examination in April 2014, the Veteran denied dizziness and tinnitus and an audiogram revealed normal hearing sensitivity bilaterally.  In September 2014, the Veteran was noted to have hearing intact to finger rub.  In November 2014, he was noted to have normal hearing.  His most worrisome symptom was vertigo.  He described a sensation of the room shifting with intense nausea once or twice per week.  An otolaryngology physician indicated that after reviewing the Veteran's medical history, the diagnosis of Meniere's was in question.  

At a VA examination in February 2015, the examiner indicated that the Veteran had diagnoses of Meniere's syndrome or endolymphatic hydrops and benign paroxysmal positional vertigo.  The examiner indicated that the Veteran's medical records reflect a diagnosis of Meniere's disease but his last ear, nose, and throat specialist felt that the diagnosis was in question.  The Veteran had normal hearing at that time.  In April 2014, the records reflect a diagnosis of Meniere's disease and benign paroxysmal positional vertigo.  He reported nausea and regurgitation.  The Veteran was noted to take medication for his vestibular condition.  He endorsed tinnitus one to four times per month, vertigo more than once weekly, and staggering more than once weekly.  Physical examination of the external ear, ear canal, and left tympanic membrane was normal.  The right tympanic membrane was not visualized due to cerumen in the right ear.  His gait was unsteady due to a slight limp and non-related muscle spasticity involving the extremities.  Limb coordination test was slightly abnormal with difficulty touching the tip of the examiner's finger and mild nystagmus.  The examiner indicated that the Veteran's peripheral vestibular condition impacted his ability to work in that it caused increased absenteeism.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Under Diagnostic Code 6204, peripheral vestibular disorders are assigned a rating of 30 percent where there is dizziness and occasional staggering.  A 10 percent rating is assigned with occasional dizziness.  Note: Objective findings supporting a diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  See 38 C.F.R. § 4.87, Diagnostic Code 6204. 

The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3rd ed., at 1099. 

Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops) is assigned a 100 percent rating where there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A 60 percent rating is for assignment where there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 30 percent rating is for assignment where there is hearing impairment with vertigo less than once a month, with or without tinnitus. 
Note: Evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  Do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under diagnostic code 6205.  See 38 C.F.R. § 4.87, Diagnostic Code 6205. 

 "[C]erebellar gait" is "a staggering ataxic gait, sometimes with a tendency to fall to one side, indicative of cerebellar lesions."  See Dorland's Illustrated Medical Dictionary 764 (31st ed. 2007).  An "ataxic gait" is "an unsteady, uncoordinated walk, with a wide base and the feet thrown out, due to some form of ataxia." Id.  See also the citation of these definitions by the Court in Camp v. Shinseki, 12-1559, 2013 WL 1868083 (Vet App. 2013).

Having reviewed the evidence, the Board concludes that the Veteran's vertigo does not warrant a rating in excess of the 30 percent rating that he is currently assigned, and a higher schedular rating is not warranted during the relevant appeal period at issue.  

As an initial matter, the Board notes that in a February 2015 rating decision, the Veteran was awarded a 10 percent rating for tinnitus effective January 31, 2015.  A 30 percent rating was continued for vertigo at that time.  The Veteran initially filed a notice of disagreement with the rating assigned for tinnitus as well as the rating assigned for vertigo.  However, when he submitted his VA Form 9 (substantive appeal) he limited the issue he wished to appeal to an increased rating for vertigo only.  

With regard to the increased rating claim for vertigo, the Veteran is in receipt of the highest schedular rating and as such a higher rating is not warranted under Diagnostic Code 6204.  38 C.F.R. § 4.87.

With regard to whether a higher rating is warranted under any other diagnostic codes, the only other relevant diagnostic code pertains to Meniere's syndrome.  As noted, there is some question as to whether the diagnosis of Meniere's is proper.  However, because the Veteran has been diagnosed with Meniere's during the relevant appeal period, the Board will consider whether a higher rating is warranted under Diagnostic Code 6205 which pertains to Meniere's syndrome.  

In order to warrant a compensable rating under Diagnostic Code 6205, hearing impairment must be shown by the evidence of record.  In this case, although the Veteran endorsed tinnitus, vertigo, and staggering, at no time has the Veteran reported or been diagnosed with a hearing impairment.  VA treatment records reflect that an audiogram in April 2014 was reported to be normal and the Veteran was noted to have normal hearing in November 2014.  The February 2015 VA examination did not include a finding of hearing loss.  Finally, the Veteran did not testify that he suffered from hearing loss.  Consequently, as per the note associated with Diagnostic Code 6205, the Veteran's symptoms of Meniere's have been rated separately and compensable ratings have been awarded for vertigo and tinnitus.  The Veteran is in receipt of the highest schedular ratings available for vertigo and tinnitus.  

In sum, the Veteran's vertigo does not warrant a rating in excess of 30 percent at any time during the pendency of the appeal.  

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his vertigo.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of vertigo, tinnitus, and staggering.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that she is unemployed due to his vertigo.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected vertigo.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

ORDER

The claim for service connection for multiple sclerosis is reopened, to this limited extent, the appeal is granted.  

The claim for service connection for a lung disability is not reopened.  

Entitlement to an increased rating for vertigo, currently rated as 30 percent disabling is denied.  


REMAND

As noted, the claim for service connection for multiple sclerosis has been reopened.  In order to properly adjudicate the claim, additional development is necessary.

The private treatment records associated with the claims file seems to indicate that the Veteran has been diagnosed with multiple sclerosis and treated with Tecfidera for the same, but this is very unclear.  The Veteran testified that he began having symptoms of multiple sclerosis in 2005.  He reported that his symptoms included weakness, fatigue, muscle spasms, and paralysis in his right arm.  He indicated that he underwent extensive tests which revealed lesions on his brain but no definitive diagnosis had been rendered.  He reported that his symptoms mimicked the symptoms of multiple sclerosis and at one point his private doctors diagnosed multiple sclerosis in order to provide a diagnosis.  But he noted that the diagnosis was still not confirmed.  

At the time of a November 2005 VA examination, a diagnosis of multiple sclerosis was not rendered.  As noted, some of the private treatment evidence of record reflects a diagnosis of multiple sclerosis.  However, a statement from Dr. Uddin dated in October 2014, indicated that the diagnosis was noted to be probable.  In order to properly adjudicate the claim for multiple sclerosis, the Veteran should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his multiple sclerosis that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran's claims file should be reviewed by a board-certified neurologist for an opinion as to whether the Veteran has a current diagnosis of multiple sclerosis.  

Simpply stated, it is at least as likely as not (a 50% or greater chance) that the Veteran has MS?

If a diagnosis of multiple sclerosis is rendered, the examiner should provide an opinion as to whether the Veteran's multiple sclerosis was manifested during service or within seven years of service discharge.  In providing this opinion, the examiner should address the Veteran's assertions that he had symptoms during active duty service that continued after discharge.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


